COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Francie Willis v. BPMT, LLC

Appellate case number:   01-14-00537-CV

Trial court case number: 2010-49638

Trial court:             164th District Court of Harris County

       Appellant Francie Willis filed a motion in this Court challenging the trial court’s March
30, 2015 ruling on the amount of security necessary to suspend enforcement of the trial court’s
judgment. See TEX. R. APP. P. 24.4.
       Appellant’s motion is DENIED.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually     Acting for the Court


Date: May 28, 2015